ELLETT, Justice
(concurring) :
I concur but wish to make clear that in this case the defendant has no discretion to grant another restricted license to the plaintiff. The statute provides: “ * * * [T]hat this extension of privilege shall be extended only once to any individual.” I think it means that when a license is revoked, the department has a discretion to extend or not to extend a limited privilege to drive a car. However, once that privilege has been extended, and the driver again does something justifying the cancellation of his driver’s license, then the department cannot during the period of suspension grant further restricted driving privileges to him.
While the original revocation was in force and effect, the plaintiff herein was twice convicted of crimes requiring cancellation of his driving privileges. The defendant was, therefore, without discretion to grant a further restricted driving privilege to the plaintiff, and the court erred in ordering that he do so.
We need not now decide whether the statute permits only one extension of privilege during the entire life of an individual. It is sufficient to say that the defendant cannot grant a second one to this plaintiff under the facts of this case.